DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/1/2021 have been fully considered and are persuasive. The 35 U.S.C. 103 and Double Patenting rejections have been withdrawn. However, upon further search and consideration, a new ground of rejection is made over Zidar (US 2008/0102307) in view of Yasui et al. (US 2012/0282481).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Zidar et al. (US 2008/0102307) in view of Yasui et al. (US 2012/0282481).
Regarding claim 1, Zidar teaches a multi-layered bearing (¶ 3). The bearing 1 comprises a support layer 2, a bearing metal 3, an anti-friction layer 4 and a wearing layer 5 (¶ 33, see Fig. 1). The wearing layer 5 corresponds to the claimed overlay layer and comprises a bismuth alloy, including a bismuth-antimony alloy (¶ 43). The bearing metal 3 corresponds to the claimed lining and comprises a copper alloy (¶ 35). The anti-friction layer 4 corresponds to the claimed intermediate layer and comprises silver (¶ 42). Zidar teaches the anti-friction layer has a thickness of 5-30 microns (¶ 52), which overlaps with the claimed range and creates a prima facie case of obviousness as to the claimed thickness. See MPEP 2144.05 I.

    PNG
    media_image1.png
    288
    441
    media_image1.png
    Greyscale

Zidar does not teach that the anti-friction layer 4 is a silver-tin alloy. Yasui teaches a sliding member having a similar structure (see Fig. 4), including a Cu-based alloy bearing layer (¶ 37), an Ag-Sn alloy intermediate layer (¶ 38), and a Bi-alloy overlay layer (¶ 39). It would have been obvious at the effective filing date for the claimed invention for one of ordinary skill in the art to replace the Ag anti-friction layer with an Ag-Sn alloy, as taught by Yasui, because Yasui teaches the Ag alloy functions as an adhesion layer and Zidar acknowledges that establishing binding layers is a concern (¶ 44).

    PNG
    media_image2.png
    293
    426
    media_image2.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOBEI WANG/Primary Examiner, Art Unit 1784